Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-7,9-15 and 17-20 are allowed.
Claims 8 and 16 have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A method, comprising: hosting, by a first computing device, a master version of an artificial neural network (ANN), hosting, by the first computing device, a master version of a feature dictionary; receiving, by the first computing device, encoded features from a second computing device, wherein the received encoded features are encoded by the second computing device according to a local version of the feature dictionary hosted by the second
computing device; decoding, by the first computing device, the received encoded features according to the master version of the feature dictionary; and training, by the first computing device, the master version of the ANN based on the decoded features using machine learning;
wherein, in response to the local version of the feature dictionary of the second computing
device not including features extracted from user  data hosted by the second computing device, the local version of the feature dictionary changed to be based on the extracted features and the extracted features are encoded according to the changed local version of the feature dictionary.

Regarding Claim 7,
A method, comprising: hosting, by a second computing device, a local version of an artificial neural network (ANN),hosting, by the second computing device, a local version of a feature dictionary; extracting, by the second computing device, features from user data hosted by the second computing device; determining, by the second computing device, whether the extracted features are included in the local version of the feature dictionary:in response to the local version of the feature dictionary including the extracted features, encoding, by the second computing device, the extracted features according to the local version of the feature dictionary; in response to the local version of the feature dictionary not including the extracted features, changing the local version of the feature dictionary based on the extracted features and encoding the extracted features according to the changed local version of the feature dictionary; and transmitting, by the second computing device, the encoded features to a first computing device that hosts a master version of the ANN so that the encoded features are decoded by a master version of the feature dictionary hosted by the first computing device and then used as input to train the master version of the ANN using machine
learning.

Regarding Claim 12,
A system, comprising: a first computing device comprising: memory configured to: store a master version of an artificial neural network (ANN); and store a master version of a feature dictionary; transceiver configured to receive encoded features from  a second computing device; and a processor configured to: decode the received encoded features according to the master version of the feature dictionary; and train the master version of the ANN based on the decoded features using machine learning; and the second computing device comprises: memory configured to: store user data; store a local version of the ANN; and store the local version of the feature dictionary; a processor configured to: extract features from the stored user data; and encode the extracted features according to the local version of the feature dictionary; and a transceiver configured to transmit the encoded features to the first computing device so that the encoded features are decoded by the master version of the feature dictionary and then used as input to train the master version of the ANN using the machine learning.

Regarding Claim 1: Claim 1 is   rejected over Di Pietro et al. (USPUB 20150195146) in view of Salvi et al. (USPUB 20190035113)  teaches A method, comprising: hosting, by a first computing device, a master version of an artificial neural network (ANN), hosting, by the first computing device, a master version of a feature dictionary; receiving, by the first computing device, encoded features from a second computing device, wherein the received encoded features are encoded by the second computing device according to a local version of the feature dictionary hosted by the second computing device; decoding, by the first computing device, the received encoded features according to the master version of the feature dictionary; and training, by the first computing device, the master version of the ANN based on the decoded features using machine learning; respectively (detailed rejection of the claim mentioned within Office Action dated 12/14/2021) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 8 within office action dated 12/14/2021) as mentioned within the claim  " wherein, in response to the local version of the feature dictionary of the second computing device not including features extracted from user  data hosted by the second computing device, the local version of the feature dictionary changed to be based on the extracted features and the extracted features are encoded according to the changed local version of the feature dictionary.”

Regarding Claim 7: Claim 7 is   rejected over Di Pietro et al. (USPUB 20150195146) in view of Salvi et al. (USPUB 20190035113)  teaches A method, comprising: hosting, by a second computing device, a local version of an artificial neural network (ANN),hosting, by the second computing device, a local version of a feature dictionary; extracting, by the second computing device, features from user data hosted by the second computing device;… encoding, by the  " determining, by the second computing device, whether the extracted features are included in the local version of the feature dictionary:in response to the local version of the feature dictionary including the extracted features,… in response to the local version of the feature dictionary not including the extracted features, changing the local version of the feature dictionary based on the extracted features and encoding the extracted features according to the changed local version of the feature dictionary;”

Regarding Claim 12: Claim 12 is   rejected over Di Pietro et al. (USPUB 20150195146) in view of Salvi et al. (USPUB 20190035113)  teaches A system, comprising: a first computing device comprising: memory configured to: store a master version of an artificial neural network (ANN); and store a master version of a feature dictionary; transceiver configured to receive encoded features from  a second computing device; and a processor configured to: decode the received encoded features according to the master version of the feature dictionary; and train the master version of the ANN based on the decoded features using machine learning;  respectively (detailed rejection of the claim mentioned within Office Action dated 12/14/2021) within claim 12,  but does not teach the limitations  ( previously  objected allowable limitation of claim 16 within office action dated 12/14/2021) as mentioned within the claim  " the second computing device comprises: memory configured to: store user data; store a local version of the ANN; and store the local version of the feature dictionary; a processor configured to: extract features from the stored user data; and encode the extracted features according to the local version of the feature dictionary; and a transceiver configured to transmit the encoded features to the first computing device so that the encoded features are decoded by the master version of the feature dictionary and then used as input to train the master version of the ANN using the machine learning.”

Conclusion

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637